RAINIER FUNDS Original Institutional Class A Rainier Large Cap Equity Fund RIMEX RAIEX Rainier Mid Cap Equity Fund RIMMX RAIMX Rainier Small/Mid Cap Equity Fund RIMSX RAISX Rainier Balanced Fund RIMBX RAIBX Rainier Intermediate Fixed Income Fund RIMFX Rainier High Yield Fund RIMYX RAIHX Rainier International Discovery Fund RAIIX RISAX Statement of Additional Information Dated July 31, 2014 , as supplemented November 26, 2014 This Statement of Additional Information (“SAI”) is not a prospectus, and it should be read in conjunction with the Prospectus dated July 31, 2014, for the above-referenced Funds (the “Funds”). Rainier Investment Management, LLC, a Delaware limited liability company (“Rainier”), is the investment adviser to each series (each, a “Fund”) of Rainier Investment Management Mutual Funds (the “Trust”).This SAI is incorporated by reference in its entirety into the Prospectus.The report on the audited financial statements of the Trust for the year ended March31, 2014 is also incorporated by reference in its entirety into this SAI.A copy of the Prospectus may be obtained from Rainier at 601 Union St., Ste.2801, Seattle, WA 98101 by calling 1-800-248-6314 or from Rainier’s website at www.rainierfunds.com. B-1 TABLE OF CONTENTS THE TRUST 3 INVESTMENT STRATEGIES 3 INVESTMENT RESTRICTIONS 21 PORTFOLIO HOLDINGS 23 MANAGEMENT 23 PORTFOLIO MANAGERS 39 PORTFOLIO TRANSACTIONS AND BROKERAGE 42 PORTFOLIO TURNOVER 45 NET ASSET VALUE 45 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 47 TAXATION 53 DIVIDENDS AND DISTRIBUTIONS 55 PROXY VOTING POLICIES AND PROCEDURES 55 ANTI-MONEY LAUNDERING PROGRAM 57 RECORDKEEPING AND SIMILAR PAYMENTS 57 MARKETING AND SUPPORT PAYMENTS 58 GENERAL INFORMATION 59 FINANCIAL STATEMENTS 60 APPENDIX 61 B-2 THE TRUST The Trust is an open-end, management investment company organized as a Delaware statutory trust on December 15, 1993.The Trust consists of eight separate Funds, each of which has its own objective, assets, liabilities and net assets. Rainier serves as the investment adviser to the Trust and the Funds.This SAI applies to seven of the eight Funds. INVESTMENT STRATEGIES The following information supplements the discussion of the Funds’ investment objectives and policies as set forth in their Prospectus.The Funds’ investment objectives are fundamental and therefore cannot be changed without shareholder approval.There can be no guarantee that the objective of any Fund will be attained. A Fund may invest in the following types of investments to the extent consistent with its investment objective and strategies.Each type of investment is subject to certain risks, as discussed below. Equity Securities Equity securities, such as common stock, represent an ownership interest, or the right to acquire an ownership interest, in an issuer. Common stock generally takes the form of shares in a corporation.The value of a company’s stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the company’s products or services.A stock’s value also may fall because of factors affecting not just the company, but also companies in the same industry or in a number of different industries, such as increases in production costs.The value of a company’s stock also may be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a company’s stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds, other debt and preferred stock.The value of a company’s stock will usually react more strongly than its bonds, other debt and preferred stock to actual or perceived changes in the company’s financial condition or prospects.Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies.Stocks of companies that the portfolio managers believe are fast-growing may trade at a higher multiple of current earnings than other stocks. The value of such stocks may be more sensitive to changes in current or expected earnings than the values of other stocks. Different types of equity securities provide different voting and dividend rights and priority in the event of the bankruptcy and/or insolvency of the issuer. In addition to common stock, equity securities may include preferred stock, convertible securities and warrants, which are discussed elsewhere in the Prospectus and this Statement of Additional Information. Equity securities other than common stock are subject to many of the same risks as common stock, although possibly to different degrees. Preferred Stock.Preferred stock represents an equity interest in a company that generally entitles the holder to receive, in preference to the holders of other stocks such as common stocks, dividends and a fixed share of the proceeds resulting from a liquidation of the company.Some preferred stocks also entitle their holders to receive additional liquidation proceeds on the same basis as holders of a company’s common stock, and thus also represent an ownership interest in that company. Preferred stocks may pay fixed or adjustable rates of return. Preferred stock is subject to issuer-specific and market risks applicable generally to equity securities.In addition, a company’s preferred stock generally pays dividends only after the company makes required payments to holders of its bonds and other debt. For this reason, the value of preferred stock will usually react more strongly than bonds and other debt to actual or perceived changes in the company’s financial condition or prospects.Preferred stock of smaller companies may be more vulnerable to adverse developments than preferred stock of larger companies. B-3 Initial Public Offerings.Securities issued in initial public offerings (“IPOs”) are often issued by unseasoned companies that have the risks of smaller capitalization companies.Securities issued in IPOs have no trading history, and information about the companies may be available for very limited periods.Securities issued in an IPO frequently are very volatile in price, and a Fund may hold securities purchased in an IPO for a very short period of time.As a result, a Fund’s investments in IPOs may increase portfolio turnover, which increases brokerage and administrative costs and may result in taxable distributions to shareholders. At any particular time or from time to time a Fund may not be able to invest in securities issued in IPOs, or invest to the extent desired because, for example, only a small portion (if any) of the securities being offered in an IPO may be made available to the Fund.In addition, under certain market conditions a relatively small number of companies may issue securities in IPOs.Similarly, as the number of investors to which IPO securities are allocated increases, the number of securities issued to any one investor may decrease.The investment performance of a Fund during periods when it is unable to invest significantly or at all in IPOs may be lower than during periods when it is able to do so.In addition, as a Fund increases in size, the impact of IPOs on the Fund’s performance will generally decrease.There can be no assurance that investments in IPOs will improve a Fund’s performance. Warrants to Purchase Securities Warrants are instruments that give the holder the right, but not the obligation, to buy a security at a specific price for a specific period of time. Changes in the value of a warrant do not necessarily correspond to changes in the value of its underlying security. The price of a warrant may be more volatile than the price of its underlying security, and a warrant may offer greater potential for capital appreciation as well as capital loss. Warrants do not entitle a holder to dividends or voting rights with respect to the underlying security and do not represent any rights in the assets of the issuing company.A warrant ceases to have value if it is not exercised prior to its expiration date.These factors can make warrants more speculative than other types of investments.Bonds with warrants attached to purchase equity securities have many characteristics of convertible bonds and their prices may, to some degree, reflect the performance of the underlying stock.Bonds also may be issued with warrants attached to purchase additional fixed income securities at the same coupon rate.A decline in interest rates would permit the Fund to buy additional bonds at the favorable rate or to sell the warrants at a profit.If interest rates rise, the warrants would generally expire with no value. A Fund normally will not invest more than 5% of its net assets in warrants to purchase securities.Warrants acquired in units or attached to securities will be deemed without value for purposes of this restriction. Repurchase Agreements Repurchase agreements are transactions in which a Fund purchases a security from a bank or recognized securities dealer and simultaneously commits to resell that security to the bank or dealer at an agreed-upon date and price reflecting a market rate of interest unrelated to the coupon rate or maturity of the purchased security.The majority of these transactions run from day to day and not more than seven days from the original purchase.The Fund maintains custody of the underlying securities prior to their repurchase; thus the obligation of the bank or dealer to pay the repurchase price on the date agreed to is, in effect, secured by such underlying securities.If the value of such securities is less than the repurchase price, the other party to the agreement will provide additional collateral so that at all times the collateral is at least equal to the repurchase price. Although repurchase agreements carry certain risks not associated with direct investments in securities, the Funds intend to enter into repurchase agreements only with banks and dealers believed by Rainier to present minimum credit risks.Rainier will review and monitor the creditworthiness of such institutions under the Board of Trustees’ general supervision.To the extent that the proceeds from any sale of collateral upon a default in the obligation to repurchase were less than the repurchase price, the Fund would suffer a loss.If the other party to the repurchase agreement petitions for bankruptcy or otherwise becomes subject to bankruptcy or other liquidation proceedings, there might be restrictions on the Fund’s ability to sell the collateral and it could suffer a loss. B-4 When-Issued Securities The Funds may purchase securities on a “when-issued” or delayed delivery basis, generally in connection with an underwriting or other offering.The price of such securities, which may be expressed in yield terms, is fixed at the time the commitment to purchase is made, but delivery and payment for the when-issued securities take place at a later date.Normally, the settlement date occurs within one month of the purchase; during the period between purchase and settlement, no payment is made by the Fund to the issuer and no interest accrues to the Fund.To the extent that assets of a Fund are held in cash pending the settlement of a purchase of securities, the Fund would earn no income.While when-issued securities may be sold prior to the settlement date, the Funds generally intend to purchase such securities with the purpose of actually acquiring them unless a sale appears desirable for investment reasons.At the time the Fund makes the commitment to purchase a security on a when-issued basis, it will record the transaction and reflect the value of the security in determining its net asset value.The market value of the when-issued securities may be more or less than the purchase price.The Funds will earmark or segregate with the custodian liquid assets equal in value to commitments for when-issued securities. Illiquid Securities; Rule 144A Securities Each Fund has the right to invest in such securities, but not to the extent of more than 15% of its net assets, measured at the time of purchase.Illiquid securities are defined for this purpose by the Securities and Exchange Commission as those which cannot be disposed of within seven days at approximately the same amount at which they are valued. Mutual funds do not typically hold a significant amount of restricted or other illiquid securities because of the potential for delays on resale and uncertainty in valuation.Limitations on resale may have an adverse effect on the marketability of securities, and a Fund might not be able to dispose of such securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemptions.A Fund might also have to register such restricted securities in order to dispose of them, resulting in additional expense and delay. There is a large institutional market for certain securities that are not registered under the Securities Act of 1933, including repurchase agreements, commercial paper, foreign securities, municipal securities and corporate bonds and notes.Institutional investors depend on an efficient institutional market in which the unregistered security can be readily resold or on an issuer’s ability to honor a demand for repayment.The fact that there are contractual or legal restrictions on resale to the general public or to certain institutions may not be indicative of the liquidity of such investments.If such securities are subject to purchase by institutional buyers in accord with Rule 144A promulgated by the Securities and Exchange Commission or otherwise, it may be determined that such securities are liquid notwithstanding their legal or contractual restrictions on resale. U.S. Government Obligations U.S. Government securities include direct obligations issued by the United States Treasury, such as U.S. Treasury bills (maturities of one year or less), U.S. Treasury notes (maturities of one to ten years) and U.S. Treasury bonds (generally maturities of greater than ten years).They also include U.S. Government agencies and instrumentalities that issue or guarantee securities, such as the Federal Home Loan Banks, The Federal National Mortgage Association (“FNMA”) and the Student Loan Marketing Association.Except for U.S. Treasury securities, obligations of U.S. Government agencies and instrumentalities may or may not be supported by the full faith and credit of the United States.Some, such as those of the Federal Home Loan Banks, are backed by the right of the issuer to borrow from the Treasury, others by discretionary authority of the U.S. Government to purchase the agencies’ obligations, while still others, such as the Student Loan Marketing Association, are supported only by the credit of the instrumentality. In the case of securities not backed by the full faith and credit of the United States, the investor must look principally to the agency issuing or guaranteeing the obligation for ultimate repayment and may not be able to assess a claim against the United States itself in the event the agency or instrumentality does not meet its commitment. B-5 Convertible Securities A convertible debt security is a bond, debenture, note, or other security that entitles the holder to acquire common stock or other equity securities of the same or a different issuer. Convertible securities offer higher income than the common stocks into which they are convertible.A convertible security generally entitles the holder to receive interest paid or accrued until the convertible security matures or is redeemed, converted or exchanged.Before conversion, convertible securities have characteristics similar to non-convertible debt securities. Convertible securities rank senior to common stock in a corporation’s capital structure and, therefore, generally entail less risk than the corporation’s common stock, although the extent to which such risk is reduced depends in large measure upon the degree to which the convertible security sells above its value as a fixed-income security.Because of the conversion feature, the price of the convertible security will normally fluctuate in some proportion to changes in the price of the underlying asset, and as such is subject to risks relating to the activities of the issuer and/or general market and economic conditions.The income component of a convertible security may tend to cushion the security against declines in the price of the underlying asset.However, the income component of convertible securities causes fluctuations in value based upon changes in interest rates and the credit quality of the issuer.In addition, convertible securities are often lower-rated securities.A convertible security may be subject to redemption at the option ofthe issuer at a predetermined price.If a convertible security held by a Fund is called for redemption, the Fund would be required to permit the issuer to redeem the security and convert it to underlying common stock, or would sell the convertible security to a third party, which may have an adverse effect on the Fund’s ability to achieve its investment objective. Mortgage-Related Securities Mortgage-related securities include mortgage pass-through securities, which represent interests in pools of mortgages in which payments of both interest and principal on the securities are generally made monthly, in effect “passing through” monthly payments made by the individual borrowers on the residential mortgage loans which underlie the securities (net of fees paid to the issuer or guarantor of the securities).Early repayment of principal on mortgage pass-through securities (arising from prepayments of principal due to the sale of underlying property, refinancing, or foreclosure, net of fees and costs which may be incurred) may expose a Fund to a lower rate of return upon reinvestment of principal.Also, if a security subject to repayment has been purchased at a premium, in the event of prepayment the value of the premium would be lost.Conversely, when interest rates increase, homeowners may elect not to prepay their mortgages at the anticipated rates, resulting in greater exposure on the part of a Fund holding mortgage-related securities to the effects of interest rate increases on the value of the securities. Payment of principal and interest on some mortgage pass-through securities (but not the market value of the securities themselves) may be guaranteed by the full faith and credit of the U. S. Government (in the case of securities guaranteed by the Government National Mortgage Association (“GNMA”)), or by agencies and instrumentalities of the U.S. Government (in the case of securities guaranteed by FNMA or the Federal Home Loan Mortgage Corporation (“FHLMC”), which are supported only by the discretionary authority of the U.S. Government to purchase the agency’s obligations).Mortgage pass-through securities created by non-governmental issuers (such as commercial banks, savings and loan institutions, private mortgage insurance companies, mortgage bankers and other secondary market issuers) may be supported by various forms of insurance or guarantees, including individual loan, title, pool and hazard insurance and letters of credit, which may be issued by governmental entities, private insurers or the mortgage poolers. B-6 Collateralized mortgage obligations (“CMOs”) are hybrid instruments with characteristics of both mortgage-backed bonds and mortgage pass-through securities.Similar to a bond, interest and prepaid principal on a CMO are paid periodically.CMOs may be collateralized by whole mortgage loans but are more typically collateralized by portfolios of mortgage pass-through securities guaranteed by GNMA, FHLMC or FNMA.CMOs are structured into multiple classes, with each class bearing a different stated maturity.Monthly payments of principal, including prepayments, are first returned to investors holding the shortest maturity class. Investors holding the longer maturity classes generally receive principal only after the first class has been retired. Other mortgage related securities include those that directly or indirectly represent a participation in or are secured by and payable from mortgage loans on real property, such as CMO residuals or stripped mortgage-backed securities, and may be structured in classes with rights to receive varying proportions of principal and interest. Asset-Backed Securities Each Fund may invest in asset-backed receivables, which represent undivided fractional interests in a trust with assets consisting of a pool of domestic loans such as motor vehicle retail installment sales contracts or credit card receivables.Asset-backed receivables may be issued by governmental, government-related and private organizations.Asset-backed securities may be prepaid prior to maturity and, hence, the actual life of the security cannot be accurately predicted.During periods of falling interest rates, prepayments may accelerate, which would require a Fund to reinvest the proceeds at a lower interest rate.It is possible that the securities could become illiquid or experience losses. Securities Lending The Funds may lend securities.The Funds may lend their securities in an amount not to exceed 30% of their assets to financial institutions such as banks and brokers if the loan is collateralized in accordance with applicable requirements.Under the present requirements, the loan collateral generally must, on each business day, at least equal the value of the loaned securities and must consist of cash, letters of credit of domestic banks or domestic branches of foreign banks or securities of the U.S. Government or its agencies. Foreign Securities There are special risks in investing in any foreign securities, including U.S. dollar denominated securities of foreign issuers, American Depositary Receipts, Global Depositary Receipts, International Depositary Receipts and securities of foreign issuers listed and traded on a domestic or foreign securities exchange, as well as investments in U.S. companies with significant exposure to foreign markets.These risks include, but are not limited to, the following. Political and Economic Factors.Foreign economies may differ favorably or unfavorably from the United States’ economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency, diversification and balance of payments position.The internal politics or social structure of certain foreign countries may not be as stable as those of the United States, and the governments of foreign countries may pursue diplomatic policies that are not consistent with the increase in value of the Funds’ holdings in foreign securities. Governments in certain foreign countries continue to participate to a significant degree, through ownership interest or regulation, in their respective economies.Action by these governments could include restrictions on foreign investment, nationalization, expropriation of goods or imposition of taxes, the imposition of exchange controls, and could have a significant effect on market prices of securities and payment of interest.The economies of many foreign countries are heavily dependent upon international trade and are accordingly affected by the trade policies and economic conditions of their trading partners.Enactment by these trading partners of protectionist trade legislation could have a significant adverse effect upon the securities markets of such countries. B-7 Geographic Concentration and Country Risk.A small number of companies and industries may represent a large portion of the market in a particular country or region, and these companies and industries can be sensitive to adverse social, political, economic or regulatory developments in that country or region. Currency Fluctuations.A change in the value of a foreign currency against the U.S. dollar may result in a corresponding change in the U.S. dollar value of the Fund’s assets denominated in that currency and may impact the value of U.S. dollar denominated securities related to that country.Such changes may also affect a Fund’s income.The value of the Fund’s assets may also be affected significantly by currency restrictions and exchange control regulations enacted from time to time. Market Characteristics.A Fund may purchase foreign securities in over-the-counter markets or on exchanges located in the countries in which the principal offices of the issuers of the various securities are located, if that is the best available market.Foreign markets may be more volatile than those in the United States.While growing in volume, they usually have substantially less volume than U.S. markets, and may be less liquid than comparable U.S. securities markets.Moreover, settlement practices for transactions in foreign markets may differ from those in U.S. markets, and may include delays beyond periods customary in the United States.Such differences and potential delays may expose a Fund to increased risk of loss in the event of a failed trade or the insolvency of a foreign broker-dealer. The value of a Fund’s portfolio positions may also be adversely impacted by delays in the Fund’s ability to act upon economic events occurring in foreign markets during non-business hours in the United States. Governmental, Legal, Accounting and Regulatory Matters.Certain foreign countries may have less supervision of securities markets, brokers and issuers of securities, and less financial information available to issuers, than is available in the United States.Foreign auditing requirements may not be comparable to those in the United States.There is also a risk that foreign governments may seek to nationalize or expropriate assets in a manner that causes losses to the Funds.\ Emerging Markets Investments.Investments by a Fund in securities issued by the governments of emerging or developing countries, and of companies located or doing business within those countries, generally involve greater risks than other foreign investments.Investments in emerging or developing markets involve exposure to economic and legal structures that are generally less diverse and mature (and in some cases the absence of developed legal structures governing private and foreign investments and private property), and to political systems which can be expected to have less stability than those of more developed countries.The risks of investment in such countries may include matters such as relatively unstable governments, higher degrees of government involvement in the economy, the absence until recently of capital market structures or market-oriented economies, economies based on only a few industries, securities markets which trade only a small number of securities, restrictions on foreign investment in securities, and significant foreign currency devaluations and fluctuations. Emerging markets can be substantially more volatile than both U.S. and more developed foreign markets.Such volatility may be exacerbated by illiquidity.The average daily trading volume in all of the emerging markets combined is a small fraction of the average daily volume of the U.S. market.Small trading volumes may result in the Fund being forced to purchase securities at a substantially higher price than the current market, or to sell securities at much lower prices than the current market. Taxes.The interest or dividends payable on certain foreign portfolio securities may be subject to foreign withholding taxes.A shareholder otherwise subject to U.S. federal income taxes may, subject to certain limitations, be entitled to claim a credit or deduction for U.S. federal income tax purposes for his proportionate share of such foreign taxes paid by the Fund. B-8 Forward Foreign Currency Exchange Contracts The International Discovery Fund may enter into forward foreign currency exchange contracts. A forward foreign currency contract involves an obligation to purchase or sell a specific amount of currency at a future date or date range at a specific price.In the case of a cancelable forward contract, the holder has the unilateral right to cancel the contract at maturity by paying a specified fee.Forward foreign currency exchange contracts differ from foreign currency futures contracts in certain respects.Unlike futures contracts, forward contracts: · Do not have standard maturity dates or amounts (i.e., the parties to the contract may fix the maturity date and the amount). · Are traded in the inter-bank markets conducted directly between currency traders (usually large commercial banks) and their customers, as opposed to futures contracts which are traded only on exchanges regulated by the Commodity Futures Trading Commission (“CFTC”). · Do not require an initial margin deposit. · May be closed by entering into a closing transaction with the currency trader who is a party to the original forward contract, as opposed to a commodities exchange. The International Discovery Fund also may enter into hedging strategies with currency forwards.A “settlement hedge” or “transaction hedge” is designed to protect the Fund against an adverse change in foreign currency values between the date a security is purchased or sold and the date on which payment is made or received.Entering into a forward contract for the purchase or sale of the amount of foreign currency involved in an underlying security transaction for a fixed amount of U.S.dollars “locks in” the U.S.dollar price of the security.The Fund may also use forward contracts to purchase or sell a foreign currency when it anticipates purchasing or selling securities denominated in foreign currency, even if it has not yet selected the specific investments. The Fund may use forward contracts to hedge against a decline in the value of existing investments denominated in foreign currency.Such a hedge, sometimes referred to as a “position hedge,” would tend to offset both positive and negative currency fluctuations, but would not offset changes in security values caused by other factors.The Fund could also hedge the position by selling another currency expected to perform similarly to the currency in which the Fund’s investment is denominated.This type of hedge, sometimes referred to as a “proxy hedge,” could offer advantages in terms of cost, yield, or efficiency, but generally would not hedge currency exposure as effectively as a direct hedge into U.S. dollars.Proxy hedges may result in losses if the currency used to hedge does not perform similarly to the currency in which the hedged securities are denominated. Transaction and position hedging do not eliminate fluctuations in the underlying prices of the securities that the Fund owns or intends to purchase or sell.They simply establish a rate of exchange that one can achieve at some future point in time.Additionally, these techniques tend to minimize the risk of loss due to a decline in the value of the hedged currency and to limit any potential gain that might result from the increase in value of such currency. The International Discovery Fund also may enter into forward contracts to shift its investment exposure from one currency into another.Such transactions may call for the delivery of one foreign currency in exchange for another foreign currency, including currencies in which its securities are not then denominated.This may include shifting exposure from U.S.dollars to a foreign currency, or from one foreign currency to another foreign currency.This type of strategy, sometimes known as a “cross-hedge,” will tend to reduce or eliminate exposure to the currency that is sold, and increase exposure to the currency that is purchased.Cross-hedges protect against losses resulting from a decline in the hedged currency, but will cause the Fund to assume the risk of fluctuations in the value of the currency it purchases.Cross hedging transactions also involve the risk of imperfect correlation between changes in the values of the currencies involved. B-9 It is difficult to forecast with precision the market value of portfolio securities at the expiration or maturity of a forward or futures contract.Accordingly, the Fund may have to purchase additional foreign currency on the spot market if the market value of a security it is hedging is less than the amount of foreign currency it is obligated to deliver.Conversely, the Fund may have to sell on the spot market some of the foreign currency it received upon the sale of a security if the market value of such security exceeds the amount of foreign currency it is obligated to deliver. Corporate Debt Obligations Corporate debt obligations include corporate bonds, debentures, notes, commercial paper and other similar corporate debt instruments.These instruments are used by companies to borrow money from investors.The issuer pays the investor a fixed or variable rate of interest and must repay the amount borrowed at maturity.Commercial paper (short-term unsecured promissory notes) is issued by companies to finance their current obligations and normally has a maturity of less than nine months.The Funds may also invest in corporate fixed income securities registered and sold in the United States by foreign issuers (Yankee bonds) and those sold outside of the United States by foreign or U.S. issuers (Eurobonds). High Yield Securities Investments in securities rated below investment grade that are eligible for purchase by a Fund are described as “speculative” by Moody’s, S&P and Fitch.Investments in lower rated corporate debt securities generally provide greater income and increased opportunity for capital appreciation than investments in higher quality securities, but they also typically entail greater price volatility and principal and income risk.These high yield securities are regarded as predominantly speculative with respect to the issuer’s continuing ability to meet principal and interest payments.Analysis of the creditworthiness of issuers of debt securities that are high yield may be more complex than for issuers of higher quality debt securities. High yield securities may be more susceptible to real or perceived adverse economic and competitive industry conditions than investment grade securities.The prices of high yield securities have been found to be more sensitive to adverse economic downturns or individual corporate developments.A projection of an economic downturn or of a period of rising interest rates, for example, could cause a decline in high yield security prices because the advent of a recession could lessen the ability of a highly leveraged company to make principal and interest payments on its debt securities.If an issuer of high yield securities defaults, in addition to risking payment of all or a portion of interest and principal, the Fund by investing in such securities may incur additional expenses to obtain recovery.In the case of high yield securities structured as zero-coupon or pay-in-kind securities, their market prices are affected to a greater extent by interest rate changes, and therefore tend to be more volatile than securities that pay interest periodically and in cash. The secondary market on which high yield securities are traded may be less liquid than the market for higher grade securities.Less liquidity in the secondary trading market could adversely affect the price at which a Fund could sell a high yield security, and could adversely affect the daily net asset value of the shares.Adverse publicity and investor perceptions, whether or not based on fundamental analysis, may decrease the values and liquidity of high yield securities, especially in a thinly-traded market.When secondary markets for high yield securities are less liquid than the market for higher grade securities, it may be more difficult to value the securities because such valuation may require more research, and elements of judgment may play a greater role in the valuation because there is less reliable, objective data available. The use of credit to evaluate high yield securities can involve certain risks.For example, credit ratings evaluate the safety of principal and interest payments, not the market value risk of high yield securities.Also, credit rating agencies may fail to change credit ratings in a timely fashion to reflect events since the security was last rated.Rainier does not rely solely on credit ratings when selecting securities for a Fund, and develops its own analysis of issuer credit quality. If a credit rating agency changes the rating of a portfolio security held by a Fund, the Fund may retain the security if Rainier deems it in the best interest of shareholders. B-10 Loan Participations The High Yield Fund may purchase participations in commercial loans, or may purchase assignments of such loans.Such indebtedness may be secured or unsecured.Loan participations typically represent direct participation in a loan to a corporate borrower, and generally are offered by banks or other financial institutions or lending syndicates.The Fund may participate in such syndications, or can buy part of a loan, becoming a part lender.When purchasing loan participations, the Fund assumes the credit risk associated with the corporate borrower and may assume the credit risk associated with an interposed bank or other financial intermediary.The participation interests in which the Fund intends to invest may not be rated by any nationally recognized rating service.Participations and assignments also involve special types of risk, including interest rate risk, liquidity risk, and the risks of being a lender.If the Fund purchases a participation, it may only be able to enforce its rights through the lender. A loan is often administered by an agent bank acting as agent for all holders.The agent bank administers the terms of the loan, as specified in the loan agreement.In addition, the agent bank is normally responsible for the collection of principal and interest payments from the corporate borrower and the apportionment of these payments to the credit of all institutions that are parties to the loan agreement.Unless, under the terms of the loan or other indebtedness, the Fund has direct recourse against the corporate borrower, the Fund may have to rely on the agent bank or other financial intermediary to apply appropriate credit remedies against a corporate borrower. A financial institution’s employment as agent bank might be terminated in the event that it fails to observe a requisite standard of care or becomes insolvent.A successor agent bank would generally be appointed to replace the terminated agent bank, and assets held by the agent bank under the loan agreement should remain available to holders of such indebtedness.However, if assets held by the agent bank for the benefit of the Fund were determined to be subject to the claims of the agent bank’s general creditors, the Fund might incur certain costs and delays in realizing payment on a loan or loan participation and could suffer a loss of principal and/or interest.In situations involving other interposed financial institutions (e.g., an insurance company or governmental agency) similar risks may arise.Purchasers of loans and other forms of direct indebtedness depend primarily upon the creditworthiness of the corporate borrower for payment of principal and interest.If the Fund does not receive scheduled interest or principal payments on such indebtedness, the Fund’s share price and yield could be adversely affected.Loans that are fully secured offer the Fund more protection than an unsecured loan in the event of non-payment of scheduled interest or principal.However, there is no assurance that the liquidation of collateral from a secured loan would satisfy the corporate borrower’s obligation, or that the collateral can be liquidated.The Fund may invest in loan participations with credit quality comparable to that of issuers of its securities investments.Indebtedness of companies whose creditworthiness is poor involves substantially greater risks, and may be highly speculative.Some companies may never pay off their indebtedness, or may pay only a small fraction of the amount owed.Consequently, when investing in indebtedness of companies with poor credit, the Fund bears a substantial risk of losing the entire amount invested. Loan assignments, loan participations, delayed funding loans, revolving credit facilities, bridge loans and other types of direct indebtedness may not be readily marketable and may be subject to restrictions on resale.In some cases, negotiations involved in disposing of indebtedness may require weeks to complete.Consequently, some indebtedness may be difficult or impossible to dispose of readily at what Rainier believes to be a fair price.Certain types of loans, such as bridge loans (especially those in which the High Yield Fund may invest) may provide certain types of equity features such as warrants and conversion rights.Those instruments and investments involve additional risks of an investment in equity, including potentially significant changes in value, difficulty in accurately valuing them, a lack of liquidity, a potentially significant loss on the investment, and the possibility that the particular right could expire worthless if not exercised. B-11 In addition, valuation of illiquid indebtedness involves a greater degree of judgment in determining the Fund’s net asset value than if the value were based on available market quotations, and could result in significant variations in the Fund’s daily share price.At the same time, some loan interests are traded among certain financial institutions and accordingly may be deemed liquid.There may not be a recognizable, liquid market for loan participations. The Fund limits the amount of its total assets that it will invest in any one issuer or in issuers within the same industry (see “Investment Restrictions”).For purposes of these limits, the Fund will generally treat the corporate borrower as the “issuer” of indebtedness held by the Fund.In the case of loan participations where a bank or other lending institution serves as a financial intermediary between the Fund and the corporate borrower, Securities and Exchange Commission (“SEC”) interpretations require the Fund to treat both the lending bank or other lending institution and the corporate borrower as “issuers” for the purpose of determining whether the Fund has invested more than 5% of its total assets in a single issuer.Treating a financial intermediary as an issuer of indebtedness may restrict the Fund’s ability to invest in indebtedness related to a single financial intermediary, or a group of intermediaries engaged in the same industry, even if the underlying borrowers represent many different companies and industries. Investments in loan participations are considered to be debt obligations for purposes of any investment restrictions relating to the lending of funds or assets by the Fund.Investments in loans through a direct assignment of the financial institution’s interests with respect to the loan may involve additional risks to the Fund.For example, if the loan is foreclosed, the Fund could become part owner of any collateral, and would bear the costs and liabilities associated with owning and disposing of the collateral.In addition, it is conceivable that under emerging legal theories of lender liability, the Fund could be held liable as co-lender.It is unclear whether loans and other forms of direct indebtedness offer securities law protections against fraud and misrepresentation. Structured Notes Structured notes are derivative debt securities, the interest rate and/or principal of which is determined by an unrelated indicator.The value of the principal of and/or interest on structured notes is determined by reference to changes in the return, interest rate or value at maturity of a specific asset, reference rate or index (the “reference instrument”) or the relative change in two or more reference instruments.The interest rate or the principal amount payable upon maturity or redemption may be increased or decreased, depending upon changes in the applicable reference instruments.Structured notes may be positively or negatively indexed, so that an increase in value of the reference instrument may produce an increase or a decrease in the interest rate or value of the structured note at maturity.In addition, changes in the interest rate or the value of the structured note at maturity may be calculated as a specified multiple of the change in the value of the reference; therefore, the value of such note may be very volatile.Structured notes may entail a greater degree of market risk than other types of debt securities because the investor bears the risk of the reference instrument.Structured notes may also be more volatile, less liquid and more difficult to accurately price than less complex securities or more traditional debt securities.In order to cover structured notes, the Fund, to the extent required by the SEC, will designate assets to cover its obligations with respect to such instruments. Collateralized Debt Obligations The High Yield Fund, Balanced Fund and Intermediate Fixed Income Fund may invest in collateralized debt obligations (“CDOs”), which include collateralized bond obligations (“CBOs”), collateralized loan obligations (“CLOs”) and other similarly structured securities.CDOs are asset-backed securities.A CBO is a trust which is backed by a diversified pool of high risk, below investment grade fixed income securities.A CLO is trust typically collateralized by a pool of loans, which may include, among others, domestic and foreign senior secured loans, senior unsecured loans, and subordinate corporate loans, including loans that may be rated below investment grade or equivalent unrated loans.A CDO may charge management fees and administrative expenses.For both CBOs and CLOs, the cash flows from the trust are split into two or more portions, called tranches, varying in risk and yield.The riskiest portion is the “equity” tranche which is designed to bear the bulk of defaults from the bonds or loans in the trust and is intended to protect the other, more senior tranches from default in all but the most severe circumstances.Since it is partially protected from defaults, a senior tranche from a CBO trust or CLO trust will typically have higher ratings and lower yields than its underlying securities, and may be rated investment grade.Despite the protection from the equity tranche, CBO or CLO tranches can experience substantial losses due to actual defaults, increased sensitivity to defaults due to collateral default and disappearance of protecting tranches, market anticipation of defaults, as well as aversion to CBO or CLO securities as a class. B-12 The risks of an investment in a CDO depend largely on the type of the collateral securities and the class of the CDO in which a Fund invests.Normally, CBOs, CLOs and other CDOs are privately offered and sold, and thus, are not registered under the securities laws.As a result, investments in CDOs may be characterized by a Fund as illiquid securities; however, an active dealer market may exist for CDOs, allowing a CDO to qualify for Rule 144A transactions.In addition to the normal risks associated with fixed income securities discussed elsewhere in this Statement of Additional Information and the Funds’ Prospectus (e.g., interest rate risk and default risk), CDOs carry additional risks including, but are not limited to: (i)the possibility that distributions from collateral securities will not be adequate to make interest or other payments; (ii)the quality of he collateral may decline in value or default; (iii)a Fund may invest in CDOs that subordinate to other classes; and (iv)the complex structure of the security may not be fully understood at the time of investment and may produce disputes with the issuer or unexpected investment results. Exchange-Traded Notes Exchange-traded notes (“ETNs”) are senior, unsecured, unsubordinated debt securities whose returns are linked to the performance of a particular market benchmark or strategy minus applicable fees.ETNs are traded on an exchange (e.g., the New York Stock Exchange) during normal trading hours.However, investors can also hold the ETN until maturity.At maturity, the issuer pays to the investor a cash amount equal to the principal amount, subject to the day's market benchmark or strategy factor. ETNs do not make periodic coupon payments or provide principal protection.ETNs are subject to credit risk and the value of the ETN may drop due to a downgrade in the issuer’s credit rating, despite the underlying market benchmark or strategy remaining unchanged.The value of an ETN may also be influenced by time to maturity, level of supply and demand for the ETN, volatility and lack of liquidity in underlying assets, changes in the applicable interest rates, changes in the issuer’s credit rating, and economic, legal, political, or geographic events that affect the referenced underlying asset. When a Fund invests in ETNs it will bear its proportionate share of any fees and expenses borne by the ETN.A Fund’s decision to sell its ETN holdings may be limited by the availability of a secondary market. In addition, although an ETN may be listed on an exchange, the issuer may not be required to maintain the listing and there can be no assurance that a secondary market will exist for an ETN. ETNs are also subject to tax risk.No assurance can be given that the IRS will accept, or a court will uphold, how a Fund characterizes and treats ETNs for tax purposes.Further, the IRS and Congress may adopt proposals that would change the timing and character of income and gains from ETNs. An ETN that is tied to a specific market benchmark or strategy may not be able to replicate and maintain exactly the composition and relative weighting of securities, commodities or other components in the applicable market benchmark or strategy.Some ETNs that use leverage can, at times, be relatively illiquid and, thus, they may be difficult to purchase or sell at a fair price.Leveraged ETNs are subject to the same risk as other instruments that use leverage in any form. B-13 The market value of ETN shares may differ from their market benchmark or strategy. This difference in price may be due to the fact that the supply and demand in the market for ETN shares at any point in time is not always identical to the supply and demand in the market for the securities, commodities or other components underlying the market benchmark or strategy that the ETN seeks to track. As a result, there may be times when an ETN share trades at a premium or discount to its market benchmark or strategy. Zero-Coupon, Delayed Interest and Capital Appreciation Securities Zero-coupon, delayed interest, pay-in-kind (“PIK”) and capital appreciation securities are securities that make no periodic interest payments, but are sold at a discount from their face value.The buyer recognizes a rate of return determined by the gradual appreciation of the security, which is redeemed at face value on a specified maturity date.The discount varies depending on the time remaining until maturity, as well as market interest rates, liquidity of the security, and the issuer’s perceived credit quality. The discount, in the absence of financial difficulties of the issuer, typically decreases as the final maturity date approaches.If the issuer defaults, a Fund may not receive any return on its investment.Because such securities bear no interest and generally compound periodically at the rate fixed at the time of issuance, their value generally is more volatile than the value of other fixed income securities.Since such bondholders do not receive interest payments, when interest rates rise, zero-coupon, delayed interest and capital appreciation securities fall more dramatically in value than bonds paying interest on a current basis.When interest rates fall, zero-coupon, delayed interest and capital appreciation securities rise more rapidly in value because the bonds reflect a fixed rate of return.An investment in zero-coupon, delayed interest and capital appreciation securities may cause a Fund to recognize income and make distributions to shareholders before it receives any cash payments on its investment.To generate cash to satisfy distribution requirements, a Fund may have to sell portfolio securities that it otherwise would have continued to hold or to use cash flows from other sources such as the sale of Fund shares. PIK securities may be debt obligations or preferred shares that provide the issuer with the option of paying interest or dividends on such obligations in cash or in the form of additional securities rather than cash.Similar to zero-coupon bonds and delayed interest securities, PIK securities are designed to give an issuer flexibility in managing cash flow.PIK securities that are debt securities can be either senior or subordinated debt and generally trade flat (i.e., without interest).The trading price of PIK debt securities generally reflects the market value of the underlying debt plus an amount representing accrued interest since the last interest payment. Industrial Development Bonds The High Yield Fund may invest in municipal securities, such as industrial development bonds that are backed only by the assets and revenues of the non-governmental user (such as hospitals and airports).Municipal securities are issued to obtain funds for a variety of public purposes, including general financing for state and local governments, or financing for specific projects or public facilities.Municipal securities are classified as general obligation or revenue bonds or notes.Private activity bonds and industrial revenue bonds do not carry the pledge of the credit of the issuing municipality, but generally are guaranteed by the corporate entity on whose behalf they are issued. Municipal leases are entered into by state and local governments and authorities to acquire equipment and facilities such as fire and sanitation vehicles, telecommunications equipment, and other assets.Municipal leases (which normally provide for title to the leased assets to pass eventually to the government issuer) have evolved as a means for governmental issuers to acquire property and equipment without meeting the constitutional and statutory requirements for the issuance of debt.The debt-issuance limitations of many state constitutions and statutes are deemed to be inapplicable because of the inclusion in many leases or contracts of “non-appropriation” clauses that provide that the governmental issuer has no obligation to make future payments under the lease or contract unless money is appropriated for such purpose by the appropriate legislative body on a yearly or periodic basis. B-14 Derivative Instruments A Fund may make use of various derivative instruments such as options, futures and structured notes. Unless otherwise disclosed, a Fund generally will not use derivatives in an amount exceeding 5% of its assets.If other types of financial instruments, including other types of options, futures contracts, or futures options are traded in the future, the Funds also may use those instruments. Futures.A Fund may purchase and sell futures contracts with respect to interest rates and securities indices.A Fund may use these techniques to hedge against changes in interest rates or securities prices or as part of its overall investment strategy. An interest rate or index futures contract provides for the future sale by one party and purchase by another party of a specified quantity of a financial instrument or the cash value of an index at a specified price and time.A futures contract on an index is an agreement pursuant to which two parties agree to take or make delivery of an amount of cash equal to the difference between the value of the index at the close of the last trading day of the contract and the price at which the index contract was originally written.Although the value of an index might be a function of the value of certain specified securities, no physical delivery of these securities is made.A public market exists in futures contracts covering a number of indices as well as financial instruments, including: the S&P 500; the S&P 100; the S&P Midcap 400; the NYSE composite; U.S. Treasury bonds; U.S. Treasury notes; GNMA Certificates; three-month U.S. Treasury bills; 90-day commercial paper; and bank certificates of deposit. The Funds expect to use futures contracts in accordance with the applicable rules of the Commodity Futures Trading Commission under which the Trust and the Funds may avoid being deemed a “commodity pool” and the Investment Adviser thus may avoid being deemed a “commodity pool operator.”Therefore, neither the Investment Adviser nor the Funds will register or be regulated under the Commodity Exchange Act of 1974 and related rules and regulations. A Fund might use futures contracts to hedge against anticipated changes in interest rates or securities prices that might adversely affect either the value of the Fund’s securities or the price of the securities that the Fund intends to purchase.A Fund might also buy futures contracts on securities indexes with respect to a large cash investment in the Fund pending full investment of that cash in securities. The Funds will enter into only those futures contracts that are standardized and quoted on an automated quotation system or traded on a U.S. exchange, board of trade or similar entity. When a purchase or sale of a futures contract is made by a Fund, the Fund is required to deposit a specified amount of assets with the futures broker or a custodian (“initial margin”).The margin required for a futures contract is set by the exchange on which the contract is traded and may be modified during the term of the contract.Each day the Fund deposits or receives cash, called “variation margin,” based on the daily change in value of the futures contract.This process is known as “marking to market.”Variation margin does not represent a borrowing or loan by a Fund but is instead a settlement between the Fund and the broker of the amount one would owe the other if the futures contract expired.In computing daily net asset value, the Fund will mark to market its open futures positions. Although some futures contracts call for making or taking delivery of the underlying securities, generally these obligations are closed out prior to delivery by offsetting purchases or sales of matching futures contracts (same exchange, underlying security or index, and delivery month). When purchasing a futures contract, a Fund will designate (and mark-to-market on a daily basis) assets determined to be liquid by Rainier in accordance with procedures established by the Board of Trustees, that, when added to the amounts deposited with a futures commission merchant as margin, are equal to the contract value of the futures contract. B-15 There are several risks associated with the use of futures contracts.A purchase or sale of a futures contract may result in losses substantially in excess of the amount invested in the futures contract.There can be no guarantee that there will be a correlation between price movements in the hedging vehicle and in the Fund securities being hedged.In addition, there are significant differences between the securities and futures markets that could result in an imperfect correlation between the markets, causing a given futures transaction not to achieve its objectives.A decision as to whether, when and how to use futures involves the exercise of skill and judgment, and even a well-conceived investment may be unsuccessful to some degree because of market behavior or unexpected interest rate or securities price trends. There can be no assurance that a liquid market will exist at a time when a Fund seeks to close out a futures contract, and that Fund would remain obligated to meet margin requirements until the position is closed. Options.The Rainier High Yield Fund and Rainier International Discovery Fund may purchase and write call or put options on securities and indices and enter into related closing transactions, but will only engage in option strategies for non-speculative purposes. The Funds may invest in options that are listed on U.S. exchanges or traded over-the-counter.In addition, the Funds may invest in options that are listed on recognized foreign exchanges.Certain over-the-counter options may be illiquid.Thus, it may not be possible to close options positions and this may have an adverse impact on a Fund’s ability to effectively hedge its securities. Call Options.A purchaser (holder) of a call option pays a non-refundable premium to the seller (writer) of a call option to obtain the right to purchase a specified amount of a security at a fixed price (the exercise price) during a specified period (exercise period).Conversely, the seller (writer) of a call option, upon payment by the holder of the premium, has the obligation to sell the security to the holder of the call option at the exercise price during the exercise period.The Funds may both purchase and write call options. The premium that a Fund pays when purchasing a call option or receives when writing a call option will reflect, among other things, the market price of the security, the relationship of the exercise price to the market price of the security, the relationship of the exercise price to the volatility of the security, the length of the option period and supply and demand factors.The premium is the market value of an option. Purchasing Call Options.The Funds may purchase call options.As a holder of a call option, a Fund has the right, but not the obligation, to purchase a security at the exercise price during the exercise period.Instead of exercising the option and purchasing the security, a Fund may choose to allow the option to expire or enter into a closing sale transaction with respect to the option.A closing sale transaction gives the Fund the opportunity to cancel out its position in a previously purchased option through the offsetting sale during the exercise period of an option having the same features.The Fund will realize a profit from a closing sale transaction if the cost of the transaction is more than the premium it paid to purchase the option.The Fund will realize a loss from the closing sale transaction if the cost of the transaction is less than the premium paid by the Fund.The Funds may purchase call options on securities that they intend to buy in order to limit the risk of a substantial change in the market price of the security.The Funds may also purchase call options on securities held in their portfolios and on which they have written call options. Although the Funds will generally purchase only those call options for which there appears to be an active secondary market, there is no assurance that a liquid secondary market on an exchange will exist for any particular option, or at any particular time, and for some options no secondary market on an exchange may exist.In such event, it may not be possible to effect closing transactions in particular options, with the result that a Fund would have to exercise its options in order to realize any profit and would incur brokerage commissions upon the exercise of such options and upon the subsequent disposition of the underlying securities acquired through the exercise of such options.Further, unless the price of the underlying security changes sufficiently, a call option purchased by a Fund may expire without any value to the Fund, in which event the Fund would realize a capital loss which will be short-term unless the option was held for more than one year. B-16 Writing Call Options.The Funds may write call options.As the writer of a call option, the Fund has the obligation to sell the security at the exercise price during the exercise period. Generally, the Funds will only write “covered call options.”A call option is “covered” when the Fund either holds the security subject to the option or an option to purchase the same security at an exercise price equal to or less than the exercise price of the covered call option. The Fund may write a call option that is not “covered” according to the description provided above; however, the Fund will designate sufficient liquid assets to cover its obligation in accordance with applicable SEC positions. As the writer of a call option, in return for the premium, a Fund gives up the opportunity to realize a profit from a price increase in the underlying security above the exercise price and retains the risk of loss should the price of the security decline.If a call option written by a Fund is not exercised, the Fund will realize a gain in the amount of the premium.However, any gain may be offset by a decline in the market value of the security during the exercise period.If the option is exercised, the Fund will experience a profit or loss from the sale of the underlying security.A Fund may have no control over when the underlying securities must be sold because the Fund may receive an exercise notice at any time during the exercise period. A Fund may choose to terminate its obligation as the writer of a call option by entering into a “closing purchase transaction.”A closing purchase transaction allows a Fund to terminate its obligation to sell a security subject to a call option through an offsetting purchase during the exercise period of an option having the same features. A Fund may not effect a closing purchase transaction once it has received notice that the option will be exercised.In addition, there is no guarantee that a Fund will be able to engage in a closing purchase transaction at a time or price desirable to the Fund.Effecting a closing purchase transaction on a call option permits a Fund to write another call option on the underlying security with a different exercise price, exercise date or both.If a Fund wants to sell a portfolio security that is subject to a call option, it will effect a closing purchase transaction prior to or at the same time as the sale of the security. A Fund will realize a profit from a closing purchase transaction if the cost of the transaction is less than the premium received from writing the option.Conversely, a Fund will experience a loss from a closing purchase transaction if the cost of the transaction is more than the premium received from writing the option.Because increases in the market price of a call option will generally reflect increases in the market price of the underlying security, any loss resulting from the closing purchase transaction of a written call option is likely to be offset in whole or in part by appreciation of the underlying security owned by the Fund. Put Options.A purchaser (holder) of a put option pays a non-refundable premium to the seller (writer) of a put option to obtain the right to sell a specified amount of a security at a fixed price (the exercise price) during a specified period (exercise period).Conversely, the seller (writer) of a put option, upon payment by the holder of the premium, has the obligation to buy the security from the holder of the put option at the exercise price during the exercise period.The Funds may both purchase and write put options. Purchasing Put Options.As a holder of a put option, a Fund has the right, but not the obligation, to sell a security at the exercise price during the exercise period.Instead of exercising the option and selling the security, a Fund may choose to allow the option to expire or enter into a closing sale transaction with respect to the option.A closing sale transaction gives a Fund the opportunity to cancel out its position in a previously purchased option through the offsetting sale during the exercise period of an option having the same features. B-17 A Fund may purchase put options on its portfolio securities for defensive purposes (“protective puts”).The Fund may purchase a protective put for a security it holds in its portfolio to protect against a possible decline in the value of the security subject to the put option.A Fund may also purchase a protective put for a security in its portfolio to protect the unrealized appreciation of the security without having to sell the security.By purchasing a put option, a Fund is able to sell the security subject to the put option at the exercise price during the exercise period even if the security has significantly declined in value. A Fund may also purchase put options for securities it is not currently holding in its portfolio.The Fund would purchase a put option on a security it does not own in order to benefit from a decline in the market price of the security during the exercise period.A Fund will only make a profit by exercising a put option if the market price of the security subject to the put option plus the premium and the transaction costs paid by the Fund together total less than the exercise price of the put option. Writing Put Options.As the writer of a put option, a Fund has the obligation to buy the underlying security at the exercise price during the exercise period. A Fund will only write put options on a covered basis.For a put option to be considered covered, a Fund must either (1)designate suitable liquid assets to cover its obligation in accordance with SEC positions; or (2)own an option to sell the security subject to the put option, which has an exercise price during the entire option period equal to or greater than the exercise price of the covered put option.The rules of a clearing corporation may require that such assets be deposited in escrow to ensure payment of the exercise price. If a put option written by a Fund is not exercised, the Fund will realize a gain in the amount of the premium.If the put option is exercised, the Fund must fulfill the obligation to purchase the underlying security at the exercise price, which will usually exceed the market value of the underlying security at that time.A Fund may have no control over when the underlying securities must be purchased because the Fund may be assigned an exercise notice at any time during the exercise period. The Fund may choose to terminate its obligation as the writer of a put option by entering into a “closing purchase transaction.”A closing purchase transaction allows the Fund to terminate its obligation to purchase a security subject to a put option by allowing the Fund to cancel its position under a previously written put option through an offsetting purchase during the exercise period of an option having the same features.The Fund may not effect a closing purchase transaction once it has received notice that the option will be exercised. In addition, there is no guarantee that the Fund will be able to engage in a closing purchase transaction at a time or price desirable to the Fund.Effecting a closing purchase transaction on a put option permits the Fund to write another put option. A Fund will realize a profit from a closing purchase transaction if the cost of the transaction is less than the premium received from writing the option.Conversely, a Fund will experience a loss from a closing purchase transaction if the cost of the transaction is more than the premium received from writing the option. A Fund may write put options in situations when Rainier wants to buy the underlying security for the Fund at a price lower than the current market price of the security.To effect this strategy, a Fund would write a put option at an exercise price that, reduced by the premium received on the option, reflects the lower price the Fund is willing to pay.Since a Fund may also receive interest on liquid holdings maintained to cover the exercise price of the option, this technique could be used to enhance current return during periods of market uncertainty.The risk of this strategy is that the market price of the underlying security would decline below the exercise price less the premiums received. Swaps.The Rainier High Yield Fund and Rainier International Discovery Fund may enter into swaps.A swap is a derivative in the form of an agreement to exchange the return generated by one reference asset for the return generated by another reference asset. The payment streams are calculated by reference to a specified reference asset and agreed upon notional amount. The term “specified reference asset” includes currencies, fixed interest rates, prices, total return on interest rate indices, fixed income indices, stock indices and commodity indices (as well as amounts derived from arithmetic operations on these indices). For example, a Fund may agree to swap the return generated by a fixed income index for the return generated by a second fixed income index. The currency swaps into which a Fund may enter would generally involve an agreement to pay interest streams in one currency based on a specified index in exchange for receiving interest streams denominated in another currency. Such swaps may involve initial and final exchanges that correspond to the agreed upon notional amount. B-18 The swaps in which a Fund may engage also include rate caps, floors and collars under which one party pays a single or periodic fixed amount(s) (or premium), and the other party pays periodic amounts based on the movement of a specified index. Swaps other than credit default swaps generally do not involve the delivery of securities, other underlying assets, or principal. Accordingly, the risk of loss with respect to swaps is normally limited to the net amount of payments that the Fund is contractually obligated to make. If the other party to a swap defaults, the Fund’s risk of loss consists of the net amount of payments that the Fund is contractually entitled to receive.Currency swaps usually involve the delivery of the entire principal value of one designated currency in exchange for the other designated currency. Therefore, the entire principal value of a currency swap is subject to the risk that the other party to the swap will default on its contractual delivery obligations. If there is a default by the counterparty, the Fund may have contractual remedies pursuant to the agreements related to the transaction. A Fund may engage in swap options for hedging purposes or to manage and mitigate the credit and interest rate risk of the Fund. A swap option is a contract that gives a counterparty the right (but not the obligation) to enter into a new swap agreement or to shorten, extend, cancel or otherwise modify an existing swap agreement, at some designated future time on specified terms. A Fund may write (sell) and purchase put and call swap options. The use of swap options involves risks, including, among others, (i)changes in the market value of securities held by the Fund, and of swap options relating to those securities may not be proportionate, (ii)there may not be a liquid market for the Fund to sell a swap option, which could result in difficulty closing a position, (iii)swap options can magnify the extent of losses incurred due to changes in the market value of the securities to which they relate, and (iv)counterparty risk. A Fund will usually enter into swaps on a net basis, i.e., the two payment streams are netted out in a cash settlement on the payment date or dates specified in the instrument, with the Fund receiving or paying, as the case may be, only the net amount of the two payments. The Fund’s obligations under a swap agreement will be accrued daily (offset against any amounts owing to the Fund) and any accrued but unpaid net amounts owed to a swap counterparty will be covered by the Fund designating cash or liquid securities in an amount sufficient to satisfy the liability. A Fund may enter into OTC derivatives transactions (swaps, caps, floors, puts, etc., but excluding foreign exchange contracts) with counterparties that are approved by Rainier in accordance with guidelines established by the Board. These guidelines may provide for a minimum credit rating for each counterparty and various credit enhancement techniques (for example, collateralization of amounts due from counterparties) to limit exposure to counterparties with ratings below AA. Interest rate and total return swaps do not involve the delivery of securities, other underlying assets, or principal. Accordingly, the risk of loss with respect to interest rate and total return swaps is limited to the net amount of payments that the Fund is contractually obligated to make. If the other party to an interest rate or total return swap defaults, a Fund’s risk of loss consists of the net amount of payments that the Fund is contractually entitled to receive. In contrast, currency swaps may involve the delivery of the entire principal value of one designated currency in exchange for the other designated currency. Therefore, the entire principal value of a currency swap may be subject to the risk that the other party to the swap will default on its contractual delivery obligations. If there is a default by the counterparty, a Fund may have contractual remedies pursuant to the agreements related to the transaction. The use of swaps is a highly specialized activity which involves investment techniques and risks different from those associated with ordinary fund securities transactions. If Rainier is incorrect in its forecasts of market values, interest rates, and currency exchange rates, the investment performance of a Fund would be less favorable than it would have been if this investment technique were not used. B-19 A Fund may enter into credit default swap contracts for hedging purposes, to add leverage to its portfolio or to gain exposure to a credit in which the Fund may otherwise invest. As the seller in a credit default swap contract, the Fund would be required to pay the par (or other agreed-upon) value of a referenced debt obligation to the counterparty in the event of a default by a third party, such as a U.S. or foreign corporate issuer, on the debt obligation. In return, the Fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no event of default has occurred. If no default occurs, the Fund would keep the stream of payments and would have no payment obligations. As the seller, the Fund would effectively add leverage to the Fund because, in addition to its total net assets, the Fund would be subject to investment exposure on the notional amount of the swap. A Fund may also purchase credit default swap contracts in order to hedge against the risk of default of debt securities held in the Fund, in which case the Fund would function as the counterparty referenced in the preceding paragraph. This would involve the risk that the investment may expire worthless and would generate income only in the event of an actual default by the issuer of the underlying obligation (as opposed to a credit downgrade or other indication of financial instability). It would also involve credit risk that the seller may fail to satisfy its payment obligations to the Fund in the event of a default. The Fund will designate assets in the form of cash, cash equivalents and other liquid investments in an amount equal to the aggregate market value of the credit default swaps of which it is the seller, marked to market on a daily basis. Other Registered Investment Companies A Fund may invest in the securities of other registered investment companies, including exchange-traded funds (“ETFs”), money market funds and other mutual funds, subject to the limitations of the Investment Company Act of 1940, as amended (the “1940 Act”), and subject to such investments being consistent with the overall objective and policies of the Fund. Investments in the securities of other investment companies will likely result in the duplication of advisory fees and certain other expenses.By investing in another investment company, a Fund becomes a shareholder of that investment company.As a result, Fund shareholders indirectly will bear the Fund’s proportionate share of the fees and expenses paid by shareholders of the other investment company, in addition to the fees and expenses Fund shareholders directly bear in connection with the Fund’s own operations. Section 12(d)(1) of the 1940 Act restricts investments by registered investment companies in securities of other registered investment companies.The acquisition of shares by the Fund in other registered investment companies is therefore subject to the restrictions of Section12(d)(1) of the 1940 Act and the rules promulgated thereunder, except as may be permitted by an exemptive order obtained by the other registered investment companies that permits the Fund to invest in the other registered investment companies beyond the limits of Section12(d)(1), subject to certain terms and conditions, including that the Fund enter into an agreement with the other registered investment companies regarding the terms of the investment. An ETF is similar to a traditional mutual fund, except that it trades at different prices during the day on a securities exchange like a stock.Similar to investments in other investment companies discussed above, the Fund’s investments in ETFs will involve duplication of advisory fees and other expenses since the Fund will be investing in another investment company.In addition, the Fund’s investment in ETFs is also subject to its limitations on investments in investment companies discussed above.To the extent the Fund invests in ETFs which focus on a particular market segment or industry, the Fund will also be subject to the risks associated with investing in those sectors or industries.The shares of the ETFs in which the Fund will invest will be listed on a national securities exchange and the Fund will purchase and sell these shares on the secondary market at their current market price, which may be more or less than their net asset value.ETFs that seek to replicate a particular benchmark index are subject to “tracking risk,” which is the risk that an ETF will not be able to replicate exactly the performance of the index it tracks. B-20 As a purchaser of ETF shares on the secondary market, the Fund will be subject to the market risk associated with owning any security whose value is based on market price.ETF shares historically have tended to trade at or near their net asset value, but there is no guarantee that they will continue to do so.Unlike traditional mutual funds, shares of an ETF may be purchased and redeemed directly from the ETF, only in large blocks (typically, 50,000 shares or more) through participating organizations that have entered into contractual agreements with the ETF.The Fund does not expect to enter into such agreements and therefore will not be able to purchase and redeem its ETF shares directly from/to the ETF. Short-Term Investments Each Fund may invest in any of the following securities and instruments: Certificates of Deposit, Bankers’ Acceptances and Time Deposits.Each Fund may hold certificates of deposit, bankers’ acceptances and time deposits.Certificates of deposit are negotiable certificates issued against funds deposited in a commercial bank for a definite period of time and earning a specified return. Bankers’ acceptances are negotiable drafts or bills of exchange, normally drawn by an importer or exporter to pay for specific merchandise, which are “accepted” by a bank, meaning in effect that the bank unconditionally agrees to pay the face value of the instrument on maturity.Certificates of deposit and bankers’ acceptances acquired by a Fund will be dollar-denominated obligations of domestic banks, savings and loan associations or financial institutions. In addition to buying certificates of deposit and bankers’ acceptances, a Fund also may make interest-bearing time or other interest-bearing deposits in commercial or savings banks.Time deposits are non-negotiable deposits maintained at a banking institution for a specified period of time at a specified interest rate. Commercial Paper and Short-Term Notes.Each Fund may invest a portion of its assets in commercial paper and short-term notes.Commercial paper consists of unsecured promissory notes issued by corporations. Commercial paper and short-term notes will normally have maturities of less than nine months and fixed rates of return, although such instruments may have maturities of up to one year. Commercial paper and short-term notes typically will consist of issues rated at the time of purchase “A-2” or higher by Standard & Poor’s Ratings Group (“S&P”), “Prime-1” or “Prime-2” by Moody’s Investors Service, Inc. (“Moody’s”), or similarly rated by another nationally recognized statistical rating organization or, if unrated, determined by Rainier to be of comparable quality.These rating symbols are described in the Appendix. INVESTMENT RESTRICTIONS The Trust, on behalf of the Funds, has adopted the following fundamental investment policies and restrictions in addition to the policies and restrictions discussed in the Prospectus.With respect to each Fund, the policies and restrictions listed below cannot be changed without approval by the holders of a “majority of the outstanding voting securities” of that Fund, which is defined in the 1940 Act to mean the lesser of (i)67% of the shares represented at a meeting at which more than 50% of the outstanding shares are represented or (ii)more than 50% of the outstanding shares.As a matter of fundamental policy, the Funds are diversified (i.e., as to 75% of the value of a Fund’s total assets, no more than 5% of the value of its total assets may be invested in the securities of any one issuer (other than U.S. Government securities, securities of other investment companies, and cash and cash items)). B-21 In addition, no Fund may: 1. Issue senior securities, borrow money or pledge its assets, except that a Fund may borrow on an unsecured basis from banks for temporary or emergency purposes or for the clearance of transactions in amounts not exceeding 10% of its total assets (not including the amount borrowed), provided that it will not make investments while borrowings in excess of 5% of the value of its total assets are outstanding; 2. Make short sales of securities or maintain a short position, except for short sales against the box; 3. Purchase securities on margin, except such short-term credits as may be necessary for the clearance of transactions; 4. Write put or call options, except that the Funds reserve the right to write put or call options for hedging or other purposes as may subsequently be described in their Prospectus and permitted under applicable federal and state laws and regulations; 5. Act as underwriter (except to the extent a Fund may be deemed to be an underwriter in connection with the sale of securities in its investment portfolio); 6. Invest 25% or more of its total assets, calculated at the time of purchase and taken at market value, in any one industry, other than U.S. Government securities (except that the Funds reserve the right to invest all of their assets in shares of another investment company); 7. Purchase or sell real estate or interests in real estate or real estate limited partnerships (although any Fund may purchase and sell securities which are secured by real estate and securities of companies which invest or deal in real estate); 8. Purchase or sell commodities or commodity futures contracts, except that the Funds may purchase and sell stock index futures contracts and interest rate futures contracts to the extent described in their Prospectus or in this SAI and as permitted under applicable federal and state laws and regulations; 9. Make loans (except for purchases of debt securities consistent with the investment policies of the Funds and except for repurchase agreements and except for securities loans to the extent described in this SAI); Make investments for the purpose of exercising control or management; or Invest in oil and gas limited partnerships or oil, gas or mineral leases. The Funds observe the following restrictions as a matter of operating but not fundamental policy, pursuant to applicable positions taken by federal regulatory authorities: No Fund may: 1. Purchase any security if as a result the Fund would then hold more than 10% of any class of voting securities of an issuer (taking all common stock issues as a single class, all preferred stock issues as a single class, and all debt issues as a single class) except that each Fund reserves the right to invest all of its assets in a class of voting securities of an investment company; 2. Invest its assets in securities of any investment company, except as permitted by the 1940 Act. 3. Invest, in the aggregate, more than 15% of its net assets in securities with legal or contractual restrictions on resale, securities which are not readily marketable and repurchase agreements with more than seven days to maturity. B-22 4. Make any change in the Fund’s investment policy of investing at least 80% of its net assets in the investments suggested by the Fund’s name as specified in the prospectus, without first providing the Fund’s shareholders with at least 60 days’ prior notice. PORTFOLIO HOLDINGS Rainier provides advisory services to the series of the Funds.As a result, employees of Rainier may have access to the portfolio holdings of the Funds.The Trust and Rainier have each adopted a code of ethics pursuant to Rule 17j-1 of the 1940 Act designed to prohibit fraudulent or deceitful conduct.In addition, the Funds and Rainier adhere to the following policy, which is intended to supplement such codes of ethics.The policy is designed to help ensure that any disclosure of information about the Funds’ portfolio holdings is in the best interests of Fund shareholders.It is the Funds’ policy not to distribute information about the Funds’ portfolio holdings to any person prior to 60 days after the previous quarter end unless: · The disclosure is required to respond to a regulatory request, court order or other legal proceedings; · The disclosure is to a mutual fund rating or, statistical agency or person performing similar functions who has signed an agreement with the Trust; · The disclosure is made to internal parties involved in the operations of the Funds, such as the investment process, administration, pricing, or custody of the Funds, including but not limited to Rainier, U.S. Bancorp Fund Services, LLC, U.S. Bank N.A., legal counsel retained by the Funds or Rainier, the Funds’ auditors, and the Trust’s Board of Trustees (which may be delayed for at least 15 days for the non-interested Trustees as provided in the Trust’s Code of Ethics); · The disclosure is (a) in connection with a quarterly, semiannual or annual report that is available to the public or (b) relates to information that is otherwise available to the public (e.g., portfolio information that is available on Rainier’s website); or · The disclosure is made pursuant to prior written approval of the Chief Compliance Officer of Rainier, the Chief Compliance Officer of the Trust, or the President of the Trust. Portfolio holdings information may be disclosed without a time lag (i.e., current holdings) under the circumstances listed above; however, information on Rainier’s public website or in public records, such as shareholders reports, will generally be subject to a time lag.Portfolio characteristics and summary information will be available on the Adviser’s public website on or about the 10 days after each month end. Any suspected breach of the Trust’s portfolio holdings disclosure policy is required to be reported immediately to the Chief Compliance Officer of Rainier and the Chief Compliance Officer of the Trust.Such breaches are also to be reported to the Board of Trustees. The Trust has ongoing arrangements to make available information about the Funds’ portfolio securities prior to public disclosure.At this time, those arrangements include providing current holdings, on a daily basis, to the following entities for the purposes of providing oversight or services to the Funds: Rainier, U.S. Bancorp Fund Services, LLC, U.S. Bank N.A., Bank of New York Mellon, Institutional Shareholder Services, Inc., FactSet, and to the Board of Trustees on a periodic basis.The Trust and Rainier do not receive compensation in connection with the disclosure of information about the securities held in the Funds. MANAGEMENT The overall management of the business and affairs of the Trust is vested with its Board of Trustees.The Board approves all significant agreements between the Trust and persons or companies furnishing services to it, including the agreements with Rainier, the Administrator, the Custodian and the Transfer Agent. The day-to-day operations of the Trust and the Funds are delegated to their officers, subject to their investment objectives and policies and to general supervision by their Boards of Trustees. B-23 The following table lists the Trustees and officers of the Trust, their ages, business addresses and principal occupations during the past five years. Name Address, and Age Position Held Length of Time Served* Principal Occupation During Past 5 Years Number of Funds in Fund Complex Overseen by Trustee (1) Other Directorships Held by Trustee Over the Last Five Years Non-interested Trustees James E. Diamond, Jr. 601 Union St. Ste. 2801 Seattle, WA98101 Born 1946 Trustee Since March Private investor and consultant, from 2014 to present. President of Taylormade Products, Inc. (manufacturer of wooden pallets and shipping materials), 2003 to 2014. Eight None Joan L. Enticknap 601 Union St. Ste. 2801 Seattle, WA98101 Born 1950 Trustee Since November Chief of Staff, 2013 to present; Strategic Initiatives Manager, 2010 to 2013. Board Member, President and Chief Operating Officer, 2001 to 2010; all with HomeStreet Bank (banking). Eight None Gary L. Sundem 601 Union St. Ste. 2801 Seattle, WA98101 Born 1944 Trustee, Chairman of the Board Since March Professor of Accounting Emeritus, University of Washington from 2008 to present. Professor of Accounting; University of Washington from 1971 to 2008. Eight None Interested Trustee and Officer(2) Melodie B. Zakaluk 601 Union St. Ste. 2801 Seattle, WA 98101 Born 1965 Trustee, CEO and President Chief Financial Officer Since February Since September Chief Operating Officer of Rainier from 2008 to present. Managing Director, Russell Investment Group from 1995 to 2008. Eight None *Trustees and officers of the Fund serve until their resignation, removal or retirement. The term “Fund Complex” includes any funds, series of funds, or trusts that share the same investment adviser or that hold themselves out to investors as related companies.The Fund Complex consists of eight separate series of the Trust, seven of which are included herein. Ms. Zakaluk is an “interested person” of the Trust, as defined in the 1940 Act, because of her employment with Rainier. B-24 Name Address, and Age Position Held Length of Time Served* Principal Occupation During Past 5 Years Number of Funds in Fund Complex Overseen by Trustee Other Directorships Held by Trustee Over the Last Five Years Officers James R. Margard 601 Union St., Ste. 2801 Seattle, WA 98101 Born 1952 Vice President Since January Senior Equity Portfolio Manager of Rainier since 1991. Chief Investment Officer of Rainier from 1991 to June 2013. N/A N/A Mark H. Dawson 601 Union St., Ste. 2801 Seattle, WA 98101 Born 1956 Vice President Since June Senior Equity Portfolio Manager of Rainier since 1996. Chief Investment Officer of Rainier since June 2013. N/A N/A Elisa Enns 601 Union St., Ste 2801 Seattle, WA 98101 Born 1965 Treasurer Since May Director of Fund Finance and Financial Planning, Rainier, since May 2011. Financial Planning Analyst, Rainier, from May 2010 to May 2011. Strategic Operations Manager, Russell Investment Group, from May 2007 to May 2010. N/A N/A Lisa M. Thenell 601 Union St., Ste. 2801 Seattle, WA 98101 Born 1967 Chief Compliance Officer and Anti-Money Laundering Compliance Officer Since January Chief Compliance Officer of Rainier from 2008 to present.Compliance Supervisor of Rainier from 2003 to 2008. N/A N/A Christopher E. Kashmerick 2020 East Financial Way, Suite 100 Glendora, CA 91741 Born 1974 Secretary Since November Vice President, U.S. Bancorp Fund Services, LLC, from June 2011 to present; formerly, Vice President of Fund Accounting, Financial and Tax Reporting, Huntington Asset Services, Inc. from April 2008 to June 2011. N/A N/A *Trustees and officers of the Funds serve until their resignation, removal or retirement. Additional Information Concerning Our Board of Trustees The Role of the Board The Board of Trustees (“Board”) provides oversight of the management and operations of the Trust. Like virtually all mutual funds, the day-to-day responsibility for the management and operation of the Trust is the responsibility of various service providers to the Trust, such as the Trust’s investment adviser, the portfolio managers, the distributor, administrator, custodian, and transfer agent, each of whom is discussed in greater detail in this Statement of Additional Information. The Board has appointed various senior individuals of certain of these service providers as officers of the Trust, with responsibility to monitor and report to the Board on the Trust’s operations. In conducting this oversight, the Board receives regular reports from these officers and service providers regarding the Trust’s operations. For example, the Treasurer provides reports as to financial reporting matters and Portfolio Managers report on the performance of the Trust’s Funds.The Board has appointed a Chief Compliance Officer who administers the Trust’s compliance program and regularly reports to the Board as to compliance matters. Some of these reports are provided as part of formal “Board Meetings” which are typically held quarterly, in person, and involve the Board’s review of recent Trust operations. From time to time one or more members of the Board may also meet with management in less formal settings, between formal Board meetings to discuss various topics. In all cases, however, the role of the Board and of any individual Trustee is one of oversight and not of management of the day-to-day affairs of the Trust. B-25 Board Structure, Leadership The Board has structured itself in a manner that it believes allows it to appropriately perform its oversight function. It has established three standing committees, an Audit Committee, a Nominating Committee and a Fair Value Committee, which are discussed in greater detail under “Committees” below.Currently, 75% of the members of the Board are Independent Trustees, which are Trustees who are not affiliated with Rainier or its affiliates, and the Audit, Nominating and Fair Value Committees are comprised entirely of Independent Trustees.The Board has appointed Gary Sundem to serve as the Chairman of the Board, in which capacity he provides leadership and communication between the Board and Rainier.The Independent Trustees have also engaged their own independent legal counsel to advise them on matters relating to their responsibilities in connection with the Trust. The Board reviews its structure annually. The Board has also determined that the active involvement of all the Independent Trustees in Board matters and the function and composition of the Audit Committee are appropriate. Board Oversight of Risk Management As part of its oversight function, the Board of Trustees receives and reviews various reports and assessments and discusses these matters with appropriate management and other personnel. Because risk management is a broad concept comprised of many disparate elements (such as, for example. investment risk, issuer and counterparty risk, compliance risk, operational risks, business continuity risks, etc.) the oversight of different types of risks is handled in different ways.For example, the Board reviews compliance reports from the Chief Compliance Officer as well as the Trust’s Administrator, and engages in discussions with each of them as necessary, in its oversight of compliance activities affecting the Trust.By way of further example, the Independent Trustees ask for reports and engage in discussions with personnel of Rainier as necessary to review other types of risks, such as business continuity risk or investment risk.The Audit Committee also meets with the Trust’s independent public accounting firm to discuss, among other things, the internal control structure of the Trust’s financial reporting function.Not all risks that may affect the Trust or a Fund can be identified or processes and controls developed to eliminate or mitigate their occurrence or effects, and some risks are simply beyond any control of the Trust, Rainier, its affiliates or other service providers. Information about Each Trustee’s Qualification, Experience, Attributes or Skills The Board believes that each of the Trustees has the qualifications, experience, attributes and skills (“Trustee Attributes”) appropriate to their continued service as Trustees of the Trust in light of the Trust’s business and structure.Each of the Trustees has substantial business and professional backgrounds that indicate they have the ability to critically review, evaluate and access information provided to them. Certain of these business and professional experiences are set forth in detail in the charts above. In addition, a number of the Trustees have served on boards for organizations other than the Trust, as well as having served on the Board of the Trust. They therefore have substantial board experience and, in their service to the Trust, have gained substantial insight as to the operation of the Trust.The Independent Trustees annually conduct a “self-assessment” wherein the effectiveness of the Board and individual Trustees is reviewed. In addition to the information provided in the previous charts, below is certain additional information concerning each particular Trustee and certain of their Trustee attributes. The information provided below, and in the chart above, is not all-inclusive. Many Trustee attributes involve intangible elements, such as intelligence, work ethic, the ability to work together and the ability to communicate effectively, exercise judgment, ask incisive questions, and manage people and problems or to develop solutions. In conducting its annual self-assessment, the Trustees have determined that they have the appropriate attributes and experience to continue to serve effectively as Trustees of the Trust.In addition, the summaries set forth below as to the qualifications, attributes and skills of the Trustees are furnished in response to disclosure requirements imposed by the SEC, do not constitute any representation or guarantee that the Board or any Trustee has any special expertise or experience, and do not impose any greater or additional responsibility or obligation on, or change any standard of care of, any such person or on the Board as a whole than otherwise would be the case. B-26 Ms. Zakaluk’s Trustee attributes include her position as the Chief Operating Officer and an owner of Rainier.She also serves as President and Chief Financial Officer of the Trust.Ms. Zakaluk has an intimate knowledge of Rainier’s products, operations, personnel and financial resources.Her position of influence and responsibility with Rainier, in addition to her knowledge of the firm has been determined to be valuable by the Board in its oversight of the Trust.Ms. Zakaluk also has many years of experience in the investment advisory business both with Rainier and with a large advisory organization before joining Rainier, including experience with mutual funds, their boards and distributors. Mr. Diamond’s Trustee attributes include his many years of experience with the Board, as well as his many years of banking industry, financial and other business experience in executive and management positions. Ms. Enticknap’s Trustee attributes include her many years of banking industry, financial and other business experience in executive and management positions. Mr. Sundem’s Trustee attributes include his many years of experience with the Board, as well as his many years of distinguished academic positions with a prominent university and his specialized accounting and finance expertise. Committees The Board has three standing committees: the Audit Committee, the Nominating Committee and the Fair Value Committee.The Audit Committee, the Nominating Committee and the Fair Value Committee are comprised of each of the Independent Trustees.James E. Diamond Jr. serves as Chair of the Audit Committee and Joan L. Enticknap serves as the Chair of the Fair Value Committee.The Audit Committee is responsible for advising the full Board with respect to accounting, auditing and financial matters affecting the Trust.The Nominating Committee is responsible for seeking and reviewing candidates for consideration as nominees for Trustees as is considered necessary from time to time.The Nominating Committee normally will not consider nominees from shareholders and, therefore, has not as of this date adopted a policy for consideration of those nominees.The Fair Value Committee is responsible for monitoring and reviewing the pricing methodologies utilized by Rainier to whom they have delegated daily pricing and fair valuation decisions.The Audit Committee met twice during the last fiscal year.The Nominating Committee did not meet during the last fiscal year.The Fair Value Committee met four times during the last fiscal year. B-27 Fund Shares Owned by Trustees as of December 31, 2013 Amount Invested Key A.
